Rodrick Lanier Tillman v. State









WITHDRAWN
12/31/02




IN THE
TENTH COURT OF APPEALS
 

No. 10-02-268-CR
No. 10-02-269-CR

     RODRICK LANIER TILLMAN,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the Criminal District Court
Jefferson County, Texas
Trial Court Nos. 84151 and 84152
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Rodrick Lanier Tillman pleaded guilty to aggravated robbery in trial court cause no. 84151
(appellate cause no. 10-02-268-CR).  Pursuant to a plea agreement, the court deferred an
adjudication of guilt and placed Tillman on unadjudicated community supervision for ten years.
      Tillman pleaded guilty to possession of hydrocodone in the amount of four hundred grams or
more in trial court cause no. 83786 (appellate cause no. 10-02-269-CR).  The parties struck the
same plea bargain in this case, and the trial court placed Tillman on unadjudicated community
supervision for ten years.
      Six months later, the court adjudicated Tillman’s guilt and sentenced him to twenty years’
imprisonment in both cases.  Tillman filed a general notice of appeal in both cases.
      To properly invoke the jurisdiction of this Court over an appeal from a negotiated guilty plea,
an appellant must file a notice of appeal which complies with Rule of Appellate Procedure
25.2(b)(3).  White v. State, 61 S.W.3d 424, 429 (Tex. Crim. App. 2001); Tex. R. App. P.
25.2(b)(3).  This rule applies with equal force to “an appeal, made either before or after an
adjudication of guilt, by a defendant placed on deferred adjudication who challenges an issue
relating to his conviction.”  Woods v. State, 68 S.W.3d 667, 669 (Tex. Crim. App. 2002).  
      Tillman’s general notices of appeal do not comply with Rule 25.2(b)(3).  Accordingly, we
dismiss his appeals for want of jurisdiction.

                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed for want of jurisdiction
Opinion delivered and filed October 30, 2002
Do not publish
[CR25]